FILEIZ}

UNITED STATES DISTRICT COURT NOV 1 7 201‘:
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and
Bankruptcy Courts
Mark S. Ciriello, )
)
Plaintiff, )
) Case: 1:14-cv-O1932
V_ ) ASSIgned To : Unassigned
) Assign. Date : 11/17/2014
Executive Ofﬁce of the President, ) Descr'ptlon: Pro se Gen- ClV”
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a Short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668—71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a resident of Waterbury, Connecticut, who has named the Executive Ofﬁce of
the President as the sole defendant to this action. See Compl. Caption. The complaint consists
of a narrative about events that have nothing to do with the named defendant. Plaintiff indicates
that he is ﬁling here because a judge in the District of Connecticut has “banned” him from ﬁling
claims in that court absent his ﬁling of “certain paper work[.]” Compl. at l. The instant
complaint and inexplicable attachments fail to provide any notice of a claim. A separate Order

of dismissal accompanies this Memorandum Opinion.

     

United tates District Judge

{R
Date: November  ,2014